CONFORMED COPY

 

AMENDMENT LETTER

 

To:

Allied Healthcare Group Holdings Limited

Allied Healthcare International, Inc.

Stone Business Park

Brooms Road

Stone

Staffordshire ST15 0TL

Fax No: 01785 819031

Attention: David Moffatt

30 January 2007

Dear Sirs

Project Air: Amendment Letter

We refer to the 46,000,000 facility agreement dated 19 July 2004 between Allied
Healthcare Group Holdings Limited, the Borrowers listed therein, Allied
Healthcare International Inc, the Guarantors listed therein, the ID Obligors
listed therein, Barclays Capital and Lloyds TSB Bank PLC as Arrangers and
Ancillary Lenders, the Original Lenders listed therein, Barclays Bank PLC as ID
Bank and Barclays Bank PLC as Agent and Security Agent, as amended and restated
on 12 December 2006 (the ‘‘Amended Agreement’’).

1

DEFINITIONS

Unless otherwise stated, terms defined in the Amended Agreement have the same
meaning in this Letter.

‘‘Effective Date’’ means the date on which the Agent notifies the Company that
it has received:

 

(i)

for the Parent and each of the Obligors, either a copy of their respective
constitutional documents or a certificate of an authorised signatory of each of
them certifying that the constitutional documents previously delivered to the
Agent on or before 19 July 2004 for the purposes of the Original Facility
Agreement have not been amended and remain in full force and effect;

 

(ii)

a copy of a resolution of the board of directors of the Parent and each Obligor:

 

(a)

approving the terms of, and the transactions contemplated by, this Letter and
resolving that it execute this Letter; and

 

(b)

authorising a specified person or persons to execute this Letter on its behalf;

 

(iii)

a specimen of the signature of each person authorised by the resolution referred
to in paragraph (ii) above;

 

(iv)

a certificate of the Company (signed by a director) confirming that borrowing or
guaranteeing, as appropriate, the Facility A Commitment, the Facility B
Commitment and the Facility C Commitment under the Amended Agreement would

1

--------------------------------------------------------------------------------



CONFORMED COPY

 

not cause any borrowing, guaranteeing or similar limit binding on the Parent or
any Obligor to be exceeded; and

 

(v)

a certificate of an authorised signatory of the Parent and the relevant Obligor
certifying that each copy document relating to it listed at (i) to (iv) above is
correct, complete and in full force and effect as at a date no earlier than the
date of this Letter.

‘‘Original Facility Agreement’’ means the Facility Agreement dated 19 July 2004
between the Company, the Original Borrower, the Parent, the Original Guarantors,
the Arrangers, the Original Lenders, the Agent and the Security Agent (as each
are defined in the Original Facility Agreement) as amended from time to time
prior to the Amended Agreement becoming effective.

2

AMENDMENTS

2.1

Amendment to the Amended Agreement

The parties to this Letter agree that, with effect from the Effective Date, the
Amended Agreement shall be amended as follows:

Clause 22.24 shall be deleted in its entirety and replaced by the words:

Neither the Parent nor any Obligor shall open or maintain any bank, deposit or
money market account in the United States other than:

 

(i)

the account with Bank of America having account number 002369664279 and ABA
Reference 026009593; and

 

(ii)

the account with Bank of America Securities LLC having account number
224-52862-1-2-MMC,

unless it shall have received the prior written consent of the Lenders.

2.2

Continuing obligations

The provisions of the Amended Agreement and the other Finance Documents shall,
save as amended by this Letter, continue in full force and effect. Where there
is any inconsistency between the terms of this Letter and the Amended Agreement,
the terms of this Letter will apply.

3

COSTS AND EXPENSES

3.1

Transaction costs

The Company shall within three Business Days of demand reimburse the Agent for
the amount of all costs and expenses (including legal fees) reasonably incurred
by the Agent in connection with the negotiation, preparation, printing and
execution of this Letter and any other documents referred to in this Letter.

3.2

Payment of Fees, Costs and Expenses

The Company hereby irrevocably authorises the Lender to cause the Company to
satisfy any payment obligations arising pursuant to this Clause 3 by debiting
any bank account of the Company held with the Lender.

2

--------------------------------------------------------------------------------



CONFORMED COPY

 

4

MISCELLANEOUS

4.1

Guarantors

Each of the Guarantors and the Parent agree to each of the provisions of this
Letter, including without limitation, the amendments to the Amended Agreement
contemplated by this Letter and each agrees that nothing in this Letter effects
its obligations as a Guarantor or in the case of the Parent as the Parent.

4.2

Reservation of Rights

This Letter is provided by the Finance Parties strictly on the basis that the
Finance Parties reserve all rights and remedies of the Agent, the Security Agent
and the Finance Parties under the Amended Agreement. Other than as set out in
this Letter, nothing in this Letter or done pursuant to this Letter, will
constitute an amendment to or is intended to operate as a release or waiver of
any breach or potential breach of, or any obligations under any Finance
Document.

4.3

Third Party Rights

A person who is not a party to this Letter has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any of the provisions of this
Letter.

4.4

Counterparts

This Letter may be signed in a number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Letter.

4.5

Joint and Several Obligations

The obligations of the Finance Parties under this Letter are several. The
obligations of the Obligors under this Letter are joint and several.

4.6

Finance Documents

In accordance with the Amended Agreement, each of the Company and the Agent
designate this Letter as a Finance Document.

5

GOVERNING LAW

This Letter will be governed and construed in accordance with English law.

3

--------------------------------------------------------------------------------



CONFORMED COPY

 

We hereby agree to the terms of this Letter:

The Original Lenders

Barclays Bank PLC

 

By: Alan Douglas

 

Lloyds TSB Bank plc

 

By: Rebecca Killeen

 

Ancillary Lenders

Barclays Bank PLC

 

By: Alan Douglas

 

Lloyds TSB Bank plc

 

By: Rebecca Killeen

 

The ID Bank

Barclays Bank PLC

 

By: Alan Douglas

 

The Agent

Barclays Bank PLC

 

By: Gary Brine

 

The Security Agent

Barclays Bank PLC

 

By: Gary Brine

4

--------------------------------------------------------------------------------



CONFORMED COPY

 

Agreed and accepted by:

The Company

Allied Healthcare Group Holdings Limited

 

By: David Moffatt

 

 

The Parent

Allied Healthcare International Inc.

 

By: Timothy Maxwell Aitken

 

 

The Original Borrowers

Allied Healthcare Group Holdings Limited

 

By: David Moffatt

 

Allied Healthcare Holdings Limited

 

By: David Moffatt

 

Allied Healthcare Group Limited

 

By: David Moffatt

 

Allied Respiratory Limited

 

By: David Moffatt

 

Balfor Medical Limited

 

By: David Moffatt

5

--------------------------------------------------------------------------------



CONFORMED COPY

 

Crystalglen Limited

 

By: David Moffatt

 

Medigas Limited

 

By: David Moffatt

 

Nightingale Nursing Bureau Limited

 

By: David Moffatt

Omnicare Limited

 

By: David Moffatt

 

Allied Staffing Professionals Limited

 

By: David Moffatt

 

 

 

The Original Guarantors

Allied Healthcare Group Holdings Limited

 

By: David Moffatt

 

Allied Healthcare Holdings Limited

 

By: David Moffatt

 

Allied Healthcare Group Limited

 

By: David Moffatt

6

--------------------------------------------------------------------------------



CONFORMED COPY

 

Allied Respiratory Limited

 

By: David Moffatt

 

Balfor Medical Limited

 

By: David Moffatt

 

Crystalglen Limited

 

By: David Moffatt

 

Medigas Limited

 

By: David Moffatt

 

Nightingale Nursing Bureau Limited

 

By: David Moffatt

 

Omnicare Limited

 

By: David Moffatt

 

Allied Staffing Professionals Limited

 

By: David Moffatt

 

 

The ID Obligors

Allied Healthcare Group Holdings Limited

 

By: David Moffatt

7

--------------------------------------------------------------------------------



CONFORMED COPY

 

Allied Staffing Professionals Limited

 

By: David Moffatt

8

--------------------------------------------------------------------------------